Title: To George Washington from William Heath, 16 November 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West Point Novr 16th 1780
                        
                        Capn John Hughes & Lt Joseph Lewis of Colo. Hazens Regiment, who had leave to go to Head Quarters
                            are wanted at the Court Martial now sitting here; I request they may be ordered to return as soon as may be. It is
                            possible that one or both of them will apply to your Excellency for leave to resign—Colonel Hazen this moment informs me
                            that they are both indebted to the regiment. I have the honor to be With the greatest respect your Excellencys Most
                            Obedient Servant
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                Gentlemen
                                15 November 1780
                            

                            You will be pleased to Attend before the Court Martial now Setting on West Point on Wednesday the Twenty
                                Second day of this Instant at Ten oClock in the Forenoon of the Same Day. To give your Evidence in certain Plaints
                                Exhibitted In behalf of the United against Colonel Moses Hazen on the Part of the Prisoner—Dated this Fifteenth Day of
                                November 1780.
                            
                                By Order of the Court Martial
                                Jno. Strang. Deputy
                                Judge Advocate General
                            
                        
                        
                    